I am not in accord with that portion of the majority opinion respecting the instruction as to appellant's admissions or confessions.
The constitutional provision that the trial judge shall not comment upon the evidence means no more than that the trial judge is prohibited from action or words having the effect of conveying to the jury the trial judge's personal opinion as to the truth or falsity of any evidence. There was no expression by the trial judge of his opinion on the facts, credibility of witnesses, and weight of the evidence. The instruction was in harmony with the rule (to which in my opinion *Page 441 
we should adhere) enunciated in State v. Williams, 142 Wash. 673,253 P. 1074.
Otherwise than as above stated, I concur in the majority opinion.
MITCHELL and MAIN, JJ., concur with MILLARD, J.